359 F.2d 433
UNITED STATES of America, Appellee,v.James WILLIAMS, Appellant.
No. 10332.
United States Court of Appeals Fourth Circuit.
Argued April 5, 1966.Decided April 8, 1966.

Richard S. Tilley, Roanoke, Va.  (Court-assigned counsel) (Tilley & Pedigo, Roanoke, Va., on the brief) for appellant.
William C. Breckinridge, Asst. U.S. Atty., for appellee.
Before HAYNSWORTH, Chief Judge, BOREMAN, Circuit Judge, and BARKSDALE, District Judge.
PER CURIAM:


1
Appellant, defendant below, was convicted by a jury on a charge of theft from an interstate shipment in violation of Title 18 U.S.C., Section 659.  At the time of the theft the shipment was being transported from New Jersey to Arkansas by the defendant in his employer's truck.  The only point of error urged on this appeal is the admission in evidence, over objection, of certain waybills or shipping orders pertaining to the interstate shipment prepared by the shippers and signed by the defendant.


2
Upon consideration of the record, the briefs and oral arguments of counsel, we perceive no reversible error.  Therefore, the judgment below will be affirmed.


3
Affirmed.